EXAMINER'S COMMENT
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 21 October 2020. Claims 1-22 are currently pending.
Drawings
	The drawings received on 21 October 2020 are accepted by the examiner.
Statement of Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, the following.
Regarding at least claim 1, a surgical fastener comprising a) an elongate blade comprising i) a longitudinal axis; ii) an end wall perpendicular to the longitudinal axis; iii) relative to the longitudinal axis, a length greater than a width and a first thickness of a centralized segment thicker than a second thickness of a peripheral segment lateral from the centralized segment; iv) an anterior tapered cutting tip opposite from the end wall; the anterior tapered cutting tip comprising first and second sloped edges relative to the centralized segment; v) a first cutting edge comprising a first bevel relative to the centralized segment; and vi) a second cutting edge comprising a second bevel relative to the centralized segment, wherein the anterior cutting tip, the first bevel and second bevel form a continuous periphery; b) a first cutter attached to the first cutting edge and extending away from the longitudinal axis, wherein a contour of the first cutter distal from the longitudinal axis traverses a lengthwise plane of the elongate blade's first cutting edge; c) a second cutter attached to the second cutting edge and extending away from the longitudinal axis, wherein a contour of the second cutter distal from the longitudinal axis traverses a lengthwise plane of the elongate blade's second cutting edge; and d) a receiver positioned in the end wall; the receiver adapted to receive an apparatus distinct from the surgical fastener.
Regarding at least claim 8, a surgical fastener comprising a) an elongate blade comprising i) a longitudinal axis; ii) an end wall perpendicular to the longitudinal axis; iii) relative to the longitudinal axis, a length greater than a width and a first thickness of a centralized segment thicker than a second thickness of a peripheral segment lateral from the centralized segment; iv) an anterior tapered cutting tip opposite from the end wall; the anterior tapered cutting tip comprising first and second sloped edges relative to the centralized segment; v) a first cutting edge comprising a first bevel relative to the centralized segment; and vi) a second cutting edge comprising a second bevel relative to the centralized segment, wherein the anterior cutting tip, the first bevel and second bevel form a continuous periphery; b) a first cutter attached to the first cutting edge and extending away from the longitudinal axis, wherein a contour of the first cutter distal from the longitudinal axis traverses a lengthwise plane of the elongate blade's first cutting edge; c) a second cutter attached to the second cutting and extending away from the longitudinal axis, wherein a contour of the second cutter distal from the longitudinal axis traverses a lengthwise plane of the elongate blade's second cutting edge; and d) a head connected to the end wall; the head adapted to receive an apparatus distinct from the surgical fastener.

Regarding at least claim 17, a surgical fastener comprising a) an elongate blade comprising i) a longitudinal axis; ii) an end wall perpendicular to the longitudinal axis; iii) an anterior tapered cutting tip opposite from the end wall; iv) relative to the longitudinal axis, a length greater than a width and a beveled segment, lateral from longitudinal axis, including the anterior tapered cutting tip and creating first and second opposed cutting edges; b) a first cutter attached to the first cutting edge and extending away from the longitudinal axis, wherein a contour of the first cutter distal from the longitudinal axis traverses a lengthwise plane of the elongate blade's first cutting edge; c) a second cutter attached to the second cutting edge and extending away from the longitudinal axis, wherein a contour of the second cutter distal from the longitudinal axis traverses a lengthwise plane of the elongate blade's second cutting edge; and d) a head connected to the end wall; the head adapted to receive an apparatus distinct from the surgical fastener.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Castro (U.S. Patent Application Publication 2020/0305896) disclose a surgical fastener comprising an elongate blade; and a head/receiver.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775